   20-01185-mewDocDoc
08-12667-mew       17210-10
                         Filed Filed 11/17/20
                               11/15/18         Entered
                                           Entered       11/17/20
                                                    11/15/18      23:49:27
                                                             12:50:16   Main Exhibit
                                                                             DocumentJ
                                Decision    Pg 1
                                       Pg 1 of 17of 17



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
 In re                                                          :   Chapter 7
                                                                :
 BOAZ BAGBAG,                                                   :   Case No. 08-12667 (MEW)
                                                                :
                                     Debtor.                    :
 ---------------------------------------------------------------x

           DECISION REGARDING MOTION TO ENFORCE DISCHARGE
      INJUNCTION WITH RESPECT TO NEW YORK STATE COURT JUDGMENT

 APPEARANCES:

 SHENWICK & ASSOCIATES
 Counsel for Debtor
 122 East 42nd Street
 New York, New York 10168
   By: James H. Shenwick, Esq.

 THE LAW OFFICES OF ETHAN GANC
 Counsel for Asher Alcobi
 99 Madison Avenue
 New York, New York 10016
       By: Ethan Ganc, Esq.

   -and-

 LAW OFFICES OF MARC E. BENGUALID, PLLC
 Counsel for Asher Alcobi
 330 West 38th Street
 New York, New York 10018
  By: Marc E. Bengualid, Esq.

 MICHAEL E. WILES
 UNITED STATES BANKRUPCY JUDGE

           Boaz Bagbag (the “Debtor”) is the debtor in a chapter 7 case that has been reopened for

 the limited purpose of considering the motion that is the subject of this decision. The Debtor

 contends that the discharge injunction that he received in this chapter 7 case renders void ab

 initio a judgment entered against the Debtor in a New York State court proceeding brought by
   20-01185-mewDocDoc
08-12667-mew       17210-10
                         Filed Filed 11/17/20
                               11/15/18         Entered
                                           Entered       11/17/20
                                                    11/15/18      23:49:27
                                                             12:50:16   Main Exhibit
                                                                             DocumentJ
                                Decision    Pg 2
                                       Pg 2 of 17of 17



 Asher Alcobi. For the reasons set forth below, the Court will enter an Order that declares the

 state court judgment void and of no effect, but that permits further proceedings in the state court

 to decide certain issues that Alcobi has raised before this Court.

                                            Background

        The Debtor once owned an interest in an auto parts company named Pace Product

 Solutions, Inc. (“Pace”). In 2007, Asher Alcobi purchased shares representing a one-third

 interest in Pace. However, after a dispute the Debtor agreed to repurchase the Pace shares from

 Alcobi. On June 24, 2008, the Debtor and Mr. Alcobi entered into an amended agreement

 concerning the terms of the repurchase.

        On July 10, 2008 (only a few weeks after the execution of the amended agreement to

 repurchase the Pace stock), the Debtor filed a voluntary petition under chapter 7 of the

 Bankruptcy Code. Pace filed a chapter 11 bankruptcy petition that same day; its case was later

 converted to a case under chapter 7.

        On July 22, 2008, a proof of claim was filed in the Debtor’s bankruptcy case in behalf of

 Asher Alcobi in the amount of $1,000,000, indicating that the basis for the claim was a stock

 purchase agreement. Alcobi alleged that he had been fraudulently induced to advance funds to

 Pace and/or the Debtor in the amount of approximately $177,000 to acquire stock. The

 attachment to the proof of claim also asserted that the claim was excepted from discharge by

 reason of fraud and/or false pretenses. However, under the Bankruptcy Code the alleged

 exception to discharge could only be established through the timely filing of an adversary

 proceeding and a determination by the Bankruptcy Court, in such an adversary proceeding, that

 the debt was not discharged. See 11 U.S.C. § 523(c); Fed. R. Bankr. P. 4007(a). Alcobi never

 filed such an adversary proceeding and the deadline for the filing of such a proceeding expired



                                                  2
   20-01185-mewDocDoc
08-12667-mew       17210-10
                         Filed Filed 11/17/20
                               11/15/18         Entered
                                           Entered       11/17/20
                                                    11/15/18      23:49:27
                                                             12:50:16   Main Exhibit
                                                                             DocumentJ
                                Decision    Pg 3
                                       Pg 3 of 17of 17



 on December 16, 2008. See Stipulation Extending Time to Object to Debtor’s Discharge,

 Dischargeability of Debts and Any Claimed Exemptions and for Dismissal [Dkt. No. 25].

        On December 1, 2008, the Debtor filed schedules listing his assets and liabilities.

 Schedule F listed Asher Alcobi as a creditor holding an unsecured nonpriority claim in the

 amount of $100,000. The Debtor indicated he was a co-debtor on the alleged claim, which was

 described as contingent and disputed. The claim was further described as having been incurred

 on various dates and based on the “purchase of interest in business.”

        On February 9, 2009, while the bankruptcy case was pending, the Debtor and Alcobi

 entered into a Payment, Settlement Agreement (the “Settlement Agreement”). The Settlement

 Agreement provided for the payment by the Debtor to Mr. Alcobi of $190,000 in two

 installments of $95,000 each, with the first installment due on September 10, 2009 and the

 second on September 20, 2010. The Settlement Agreement did not specifically describe what

 issues were being settled. Instead it was vaguely worded and provided that “[i]ssues have arisen

 between Bagbag and Alcobi and such parties wish to settle such issues.” The Debtor also agreed

 to refer certain real estate transactions to a realty firm with which Alcobi was associated.

        In the Settlement Agreement, the Debtor represented that “although he is filed for

 bankruptcy, he is allowed to sign this agreement and it is not in conflict with his status.” No

 notice of the Settlement Agreement was filed with the Bankruptcy Court, and no motions were

 made seeking approval of the Settlement Agreement.

        The day after the Settlement Agreement, on February 10, 2009, the Debtor’s ex-wife and

 the mother of his daughter entered into a transfer agreement with Alcobi (the “Transfer

 Agreement”), wherein the ex-wife, as guardian of the minor daughter’s interest, purportedly

 transferred the minor’s one-third interest in an entity, 122 Street Slash, LLC (“Street Slash”), to



                                                  3
   20-01185-mewDocDoc
08-12667-mew       17210-10
                         Filed Filed 11/17/20
                               11/15/18         Entered
                                           Entered       11/17/20
                                                    11/15/18      23:49:27
                                                             12:50:16   Main Exhibit
                                                                             DocumentJ
                                Decision    Pg 4
                                       Pg 4 of 17of 17



 Alcobi.1 The Transfer Agreement referenced the Settlement Agreement and provided that if the

 payments required under the Settlement Agreement were timely made, the guardian for the

 benefit of the minor daughter had “the right to re-purchase for the sum of $10 and other good and

 valuable consideration from Alcobi, the interest in [Slash Street that had been] assigned to

 Alcobi [under the Transfer Agreement].” The Transfer Agreement also provided that until

 September10, 2010, the guardian would retain for the benefit of the minor the right to one-third

 of the cash flow that arose from the ordinary course of business and obligations of Street Slash.

        Three years later, the Debtor received a discharge in his bankruptcy case by order dated

 February 14, 2012. The chapter 7 case was formally closed by an Order dated February 1, 2013.

                   Prior State Court Actions between the Debtor and Alcobi

        In October 7, 2010 (prior to the discharge order and prior to the closure of the chapter 7

 case), the Debtor commenced a lawsuit in New York State court against Alcobi, Street Slash

 (incorrectly named in the complaint as 122 School Street LLC) and other defendants. In that

 action the Debtor sought to enforce certain obligations under the Settlement Agreement. The

 complaint alleged that Alcobi had entered into an agreement, dated February 9, 2009, in which

 he promised to pay certain commissions and other monies to the Debtor. The complaint sought

 $720,000 from all of the defendants. The state court judge determined that the Debtor did not

 have standing to pursue the 2010 action because of the pending bankruptcy case, and by order

 entered on December 17, 2010, the case was dismissed without prejudice to the right of the

 1
     The Debtor and Alcobi were among the original members of the Street Slash entity, which
     according to its May 2007 operating agreement was formed “to acquire, lease, sublease,
     operate, finance, develop, improve, own and convey [certain real property located in
     Yonkers, New York],” as well as other assets that might later be acquired by Street Slash.
     The Street Slash operating agreement was amended on April 1, 2008 to reflect that the
     Debtor’s interest in the Street Slash entity was transferred to his minor daughter. This
     amendment was signed by the Debtor as the purported assignee custodian for his minor
     daughter under the Uniform Gifts to Minors Act.


                                                  4
   20-01185-mewDocDoc
08-12667-mew       17210-10
                         Filed Filed 11/17/20
                               11/15/18         Entered
                                           Entered       11/17/20
                                                    11/15/18      23:49:27
                                                             12:50:16   Main Exhibit
                                                                             DocumentJ
                                Decision    Pg 5
                                       Pg 5 of 17of 17



 chapter 7 trustee to restore it if the trustee determined that the matter should be pursued. It does

 not appear that the chapter 7 trustee pursued the 2010 action.

        On September 12, 2012 (after the discharge order but before the closure of the chapter 7

 case), the Debtor commenced another action in a New York State court against several

 defendants, including Alcobi and Street Slash. The complaint alleged, among other things,

 breach of contract and breach of fiduciary duties, and sought monetary damages, removal of

 Alcobi as manager of Street Slash, and an accounting. The Debtor brought the 2012 action in

 three capacities: individually, purporting to be the minor daughter’s guardian, and purporting to

 have authority to bring it derivatively on behalf of the Street Slash entity. Ultimately the state

 court granted the defendant’s motion to dismiss the complaint, finding that the minor daughter

 could not maintain the action because she did not have an interest in Street Slash. This

 determination was based on the fact that because the Debtor had failed to pay the $190,000

 pursuant to the terms of the Settlement Agreement, the minor’s former interest in Street Slash

 had not been returned to her under the terms of the Transfer Agreement. The trial court did,

 however, find that the minor was entitled to the cash flow, plus interest, from Street Slash from

 February 10, 2009 to September 10, 2010. A judgment, dated June 20, 2017, was entered

 dismissing the complaint, but awarding the minor one-third of the cash flow for the period

 described.

       The State Court Judgment and the Motion to Enforce the Discharge Injunction

        On August 22, 2016, Alcobi brought a state court action against the Debtor pursuant to

 New York CPLR § 3213, which allows the filing of a motion in lieu of complaint “[w]hen an

 action is based upon an instrument for the payment of money only or upon any judgment.”

 N.Y.C.P.L.R. § 3213. Alcobi asserted that he sought summary judgment on the amounts due



                                                   5
   20-01185-mewDocDoc
08-12667-mew       17210-10
                         Filed Filed 11/17/20
                               11/15/18         Entered
                                           Entered       11/17/20
                                                    11/15/18      23:49:27
                                                             12:50:16   Main Exhibit
                                                                             DocumentJ
                                Decision    Pg 6
                                       Pg 6 of 17of 17



 under the Settlement Agreement. The Debtor opposed the relief, arguing that the debt had been

 discharged in the Debtor’s bankruptcy case and, in any event, that it was not supported by valid

 consideration. Alcobi argued that consideration had been provided as the Settlement Agreement

 recited that it was in payment for an amount that was already owed to Alcobi by the Debtor.

 Alcobi further argued that the debt was enforceable despite the discharge, because the

 bankruptcy petition had been filed on July 10, 2008, which was “before the [Settlement]

 Agreement was entered on February 9, 2009.” Alcobi’s Reply Affirmation in N.Y. Sup. Ct,

 Index No. 654572/2016 (Dkt. No. 15 at ¶ 15).

        The state court granted judgment in favor of Alcobi. In its February 21, 2017 decision in

 favor of Alcobi, the state court relied on a 1935 decision that pre-dates the enactment of the

 current version of the Bankruptcy Code. The state court stated:

                In the September 9th agreement [the Settlement Agreement], Bagbag
        expressly stated that despite the prior bankruptcy filing, he was agreeing to pay
        the sum of $190,000. An explicit written assurance to make payment of a debt
        after a petition for bankruptcy is filed is not discharged (Stern v. Starr, 156 Misc.
        746 [Cty. Ct. NY Co. 1935]).
                                              ....

               [U]nder the Bankruptcy Code, the debtor is discharged from all debts that
        arose prior to the filing of the petition. Since Bagbag entered the September 9,
        2009 agreement after the petition was filed, the debt was not discharged upon
        issuance of the final decree on February 1, 2013.

 Decision and Order, Alcobi v. Bagbag, Index No. 654572/2016, Dkt. No. 18 at p. 4-5 (N.Y. Sup.

 Ct. N.Y. Cnty. February 21, 2017). The 1935 decision in Stern v. Starr, which was cited by the

 state court, held that as a matter of New York State law a post-bankruptcy promise to pay a debt

 was enforceable, even if that debt otherwise was (or would have been) discharged in bankruptcy,

 so long as the post-bankruptcy promise to pay was clear and unequivocal. See 156 Misc. 246,

 747-48, 282 N.Y.S. 516 (N.Y. City Ct. 1935).



                                                  6
   20-01185-mewDocDoc
08-12667-mew       17210-10
                         Filed Filed 11/17/20
                               11/15/18         Entered
                                           Entered       11/17/20
                                                    11/15/18      23:49:27
                                                             12:50:16   Main Exhibit
                                                                             DocumentJ
                                Decision    Pg 7
                                       Pg 7 of 17of 17



        On March 10, 2017, a judgment was entered against the Debtor in favor of Alcobi in the

 amount of $403,863.08, based on a debt of $190,000 plus interest and costs.2 (Judgment, Index

 no. 654572/2016, Dkt No. 26). The Debtor made other requests to reopen the record, which the

 state court denied. Apparently an appeal is now pending, though it is unclear from the record

 before this Court whether the Debtor properly perfected the appeal.

        In the spring of 2018, the Debtor filed a motion in this Court to reopen his bankruptcy

 case for the purpose of filing the motion to declare the Settlement Agreement void and to enforce

 the discharge injunction against Alcobi. The motion to reopen the case was granted, and after

 further motion papers were filed a hearing on the motion to enforce the discharge injunction was

 held on October 18, 2018.

                                       The Applicable Law

        The Debtor was granted a discharge in his chapter 7 case. Section 727(b) of the

 Bankruptcy Code provides that the chapter 7 discharge applies to all debts that arose before the

 date of the order for relief. 11 U.S.C. § 727. In a voluntary chapter 7 case the date of the “order

 for relief” is the date of the bankruptcy filing itself. 11 U.S.C. § 301(b). The Debtor therefore

 was discharged from all pre-bankruptcy debts (including any debts that were based on actions

 that pre-dated the bankruptcy) unless one of the Bankruptcy Code’s exceptions to discharge is

 applicable.

        As noted above, Alcobi initially contended in his filed proof of claim that the debts owed

 to him were subject to certain statutory exceptions to the chapter 7 discharge. However, Alcobi




 2
     The issue of attorney fees and expenses had been severed for later determination. On June
     22, 2018, a supplemental order was issued directing the clerk to enter judgment in the
     amount of $13,052.50 for attorney fees and expenses. (Supplemental Order, Index no.
     654572/2016, Dkt No. 72.)

                                                  7
   20-01185-mewDocDoc
08-12667-mew       17210-10
                         Filed Filed 11/17/20
                               11/15/18         Entered
                                           Entered       11/17/20
                                                    11/15/18      23:49:27
                                                             12:50:16   Main Exhibit
                                                                             DocumentJ
                                Decision    Pg 8
                                       Pg 8 of 17of 17



 did not file a timely complaint for that purpose as required by Fed. R. Bankr. P. 4007(a). The

 alleged exceptions to discharge for the debts owed to Alcobi therefore are not available.

        Section 524(a) of the Bankruptcy Code contains certain provisions that automatically

 apply to discharged debts and that are designed to ensure that the discharge is respected and

 effective. Section 524(a) states:

                (a)     A discharge in a case under this title—

                (1)    voids any judgment at any time obtained, to the extent that such
           judgment is a determination of the personal liability of the debtor with
           respect to any debt discharged under section 727 . . . whether or not discharge
           of such debt is waived;

               (2)     operates as an injunction against the commencement or
           continuation of an action, the employment of process, or an act, to collect,
           recover or offset any such debt as a personal liability of the debtor, whether
           or not discharge of such debt is waived; . . .

 11 U.S.C. § 524. Note that by its terms section 524(a) “voids” any judgment based on a

 discharged obligation, regardless of whether the discharge is waived. This applies to judgments

 entered “at any time” with respect to a discharged debt, including judgments entered after the

 discharge has been granted. See 4 COLLIER ON BANKRUPTCY ¶ 524.02[1] (16th ed. 2018). Note,

 too, that the discharge does not merely give rise to an affirmative defense on the part of the

 discharged debtor. Instead, the discharge acts as an affirmative injunction against any efforts by

 creditors to enforce or to collect on the discharged obligations. Id. ¶ 524.02[2].

        The Bankruptcy Code permits a debtor to reaffirm a debt that otherwise would be

 discharged, but it imposes strict limits on the manner in which a debtor may do so. More

 particularly, section 524(c) provides:

                  (c) An agreement between a holder of a claim and the debtor, the
           consideration for which, in whole or in part, is based on a debt that is
           dischargeable in a case under this title is enforceable only to any extent
           enforceable under applicable nonbankruptcy law, whether or not discharge of
           such debt is waived, only if –

                                                  8
   20-01185-mewDocDoc
08-12667-mew       17210-10
                         Filed Filed 11/17/20
                               11/15/18         Entered
                                           Entered       11/17/20
                                                    11/15/18      23:49:27
                                                             12:50:16   Main Exhibit
                                                                             DocumentJ
                                Decision    Pg 9
                                       Pg 9 of 17of 17



                  (1) such agreement was made before the granting of the discharge
           under section 727, 1141, 1228, or 1328 of this title;

                  (2) the debtor received the disclosures described in subsection (k) at
           or before the time at which the debtor signed the agreement;3

                  (3) such agreement has been filed with the court and, if applicable,
           accompanied by a declaration or an affidavit of the attorney that represented
           the debtor during the course of negotiating an agreement under this
           subsection, which states that--

                    (A) such agreement represents a fully informed and voluntary
              agreement by the debtor;

                     (B) such agreement does not impose an undue hardship on the
              debtor or a dependent of the debtor; and

                    (C) the attorney fully advised the debtor of the legal effect and
              consequences of--

                          (i)    an agreement of the kind specified in this subsection; and

                          (ii)   any default under such an agreement;

                  (4) the debtor has not rescinded such agreement at any time prior to
           discharge or within sixty days after such agreement is filed with the court,
           whichever occurs later, by giving notice of rescission to the holder of such
           claim;

                  (5) the provisions of subsection (d) of this section have been
           complied with; and

                  (6) (A) in a case concerning an individual who was not represented
           by an attorney during the course of negotiating an agreement under this
           subsection, the court approves such agreement as--

                      (i) not imposing an undue hardship on the debtor or a dependent
              of the debtor; and

                       (ii) in the best interest of the debtor.

                 (B) Subparagraph (A) shall not apply to the extent that such debt is a
           consumer debt secured by real property.

 11 U.S.C. § 524(c).


 3
     Subsection (k) requires extensive disclosures to a debtor who reaffirms a debt.

                                                    9
   20-01185-mewDocDoc
08-12667-mew       17210-10
                         Filed Filed 11/17/20
                               11/15/18         Entered
                                           Entered      11/17/20
                                                   11/15/18      23:49:27
                                                            12:50:16   Main Exhibit
                                                                            DocumentJ
                                Decision   Pg 10 of
                                       Pg 10 of 17  17



         Section 524(c) of the Bankruptcy Code makes clear that the provisions in section

 524(c) are exclusive; they are the “only” means by which an otherwise dischargeable

 debt may be reaffirmed. See 11 U.S.C. § 524(c); In re Cruz, 254 B.R. 801, 813 (Bankr.

 S.D.N.Y. 2000) (noting that a reaffirmation agreement that complies with the § 524(c)

 and (d) is the only manner in which a liability on a pre-petition debt can survive a

 discharge); see also, In re Beschloss, Case No. 15-12139, 2018 WL 2138276, at *3

 (Bankr. S.D.N.Y. May 8, 2018). Section 524(c) has superseded and pre-empts any state

 court law or decision that would enforce post-bankruptcy reaffirmations of dischargeable

 obligations on other terms, including the 1935 decision in Stern v. Starr that the state

 court cited in this case.

         In addition, the limits set forth in section 524(c) apply whenever a post-petition

 agreement is made “in whole or in part” in consideration of a dischargeable debt. If a

 dischargeable debt provides any part of the consideration for a post-bankruptcy

 agreement, and if that agreement does not comply with the requirements of section

 524(c), then the agreement is unenforceable, the discharge injunction applies, and any

 judgment entered in violation of the injunction is void.

                             Application of the Law to this Case

         The Settlement Agreement admittedly was executed after the Debtor’s bankruptcy

 filing and while the case was pending. It is without dispute that none of the reaffirmation

 requirements of section 524(c) were met. Accordingly, to the extent that the Settlement

 Agreement was made “in whole or in part” in consideration of any pre-bankruptcy

 obligation, the agreement is unenforceable against the Debtor, and the pre-bankruptcy

 obligation is subject to the discharge injunction.



                                                  10
   20-01185-mewDocDoc
08-12667-mew       17210-10
                         Filed Filed 11/17/20
                               11/15/18         Entered
                                           Entered      11/17/20
                                                   11/15/18      23:49:27
                                                            12:50:16   Main Exhibit
                                                                            DocumentJ
                                Decision   Pg 11 of
                                       Pg 11 of 17  17



        A federal bankruptcy court has authority to ignore and to declare void a state

 court judgment that is contrary to the discharge provided by the Bankruptcy Code.

 Accordingly, to the extent that the state court judgment was entered in violation of the

 discharge injunction, this Court can and should declare it to be void and of no effect.

 Pavelich v. McCormick, Barstow, Sheppard, Wayte & Carruth LLP (In re Pavelich), 229

 B.R. 777, 781 (9th Cir. 1999); In re Cruz, 254 B.R. at 812.

        In this case, Alcobi argued to the state court that the Debtor’s discharge did not

 matter, and that the Settlement Agreement could be enforced despite the discharge, based

 merely on the fact that the agreement was signed after the date of the bankruptcy filing.

 Alcobi therefore asked the state court to enforce the Settlement Agreement even if it was

 in consideration of discharged debts and to do so on terms that were at odds with the

 requirements of section 524(c). The very act of asking the state court to enforce the debt

 on this theory was a violation of the discharge injunction.

        In addition, the only rationale given for the ruling by the state court was that the

 Debtor “entered the [Settlement Agreement] after the petition was filed.” (Decision and

 Order, Alcobi v. Bagbag, Index No. 654572/2016, Dkt No. 18 at p.5). The state court

 cited to Stern v. Starr, 156 Misc. 746, 747-48, 282 N.Y.S. 516, 517-18 (N.Y. Co. 1935),

 which held that debts that otherwise would be discharged in bankruptcy are nevertheless

 enforceable if they are reaffirmed in a clear and unequivocal post-bankruptcy agreement.

 The state court therefore entered judgment based on the theory that the Settlement

 Agreement is enforceable despite the bankruptcy discharge, just because the Settlement

 Agreement was executed after the date of the bankruptcy filing and despite the fact that it

 did not comply with the requirements of section 524(c) of the Bankruptcy Code. A



                                                  11
   20-01185-mewDocDoc
08-12667-mew       17210-10
                         Filed Filed 11/17/20
                               11/15/18         Entered
                                           Entered      11/17/20
                                                   11/15/18      23:49:27
                                                            12:50:16   Main Exhibit
                                                                            DocumentJ
                                Decision   Pg 12 of
                                       Pg 12 of 17  17



 judgment based on that theory is in violation of the plain language of section 524 and

 must be declared void as a matter of federal law.

         Alcobi’s counsel argued at oral argument that discharge is an affirmative defense

 for pleading purposes, and that the Debtor should be left to bear the consequences if he

 failed to convince the state court that the discharge was applicable and if he fails to

 succeed in his state court appeals from the judgment. However, the discharge provisions

 of section 524 do much more than merely give rise to an “affirmative defense.” They

 explicitly give rise to an injunction against any effort to enforce the discharged debt.

 Alcobi violated that injunction by urging the state court to enforce the Settlement

 Agreement on grounds that were contrary to the terms of section 524(c).

         Furthermore, section 524 says that “any judgment” entered with respect to a

 discharged obligation is “void.” As noted above, this applies to judgments entered “at

 any time” with respect to a discharged debt, including judgments entered after the

 discharge has been granted. See 4 COLLIER ON BANKRUPTCY ¶ 524.02[1] (16th ed. 2018).

 The very wording of the statute presumes that a judgment has been entered against a

 debtor and therefore that the debtor has not prevailed in litigation in another court. It

 therefore cannot be the case that the Debtor is simply stuck with the outcome of the state

 court litigation.

         The whole point of section 524(a) is to ensure the enforcement and the

 effectiveness of the discharge as a matter of federal law – regardless of actions taken by

 creditors, regardless of actions (or inactions) by debtors, and regardless of judgments that

 may be entered by other courts. For that reason, “the level of participation by the debtor




                                                  12
   20-01185-mewDocDoc
08-12667-mew       17210-10
                         Filed Filed 11/17/20
                               11/15/18         Entered
                                           Entered      11/17/20
                                                   11/15/18      23:49:27
                                                            12:50:16   Main Exhibit
                                                                            DocumentJ
                                Decision   Pg 13 of
                                       Pg 13 of 17  17



 in a state court” is not considered in enforcing the discharge injunction. In re Cruz, 254

 B.R. at 810.

        In his papers in this Court, and at oral argument, Alcobi also relied on a new

 theory that was different from the one he had argued to the state court. Alcobi argued

 that the February 2009 Settlement Agreement had actually been executed entirely in

 consideration of post-bankruptcy events and claims (namely, alleged threats made against

 Alcobi and members of his family), and that the pre-bankruptcy obligations had nothing

 to do with it. More particularly, Alcobi asserted in this Court that “Alcobi and the Debtor

 agreed that in exchange for Alcobi’s not seeking civil remedies against the Debtor for the

 mental anguish and emotional distress caused to Alcobi and his family by the Debtor, the

 Debtor would agree to pay Alcobi $190,000.” Thereafter, an attorney was engaged to

 draft the parties’ agreement; however, according to Alcobi, “[g]iven the extremely

 sensitive nature of the issues,” neither he nor the Debtor disclosed “the nature of the

 settlement” to the attorney drafting the agreement, and that is why the Settlement

 Agreement “made only vague reference to a dispute between the Debtor and Alcobi.”

 See, Alcobi’s Opposition to Debtor’s Motion, [Dkt No. 163-1 at ¶15]).

        This contention first appears in Alcobi’s September 6, 2018 responsive papers in

 this Court. From the state court documents made available to this Court, it does not

 appear that the state court was even made aware of these allegations. In an effort to

 ensure proper deference to the state court we have scoured the available state court

 filings, and we have found absolutely no mention of this theory at any time. The only

 argument that ever was made to the state court was that the Settlement Agreement was

 enforceable, despite the Debtor’s discharge, because the Settlement Agreement had been



                                                  13
   20-01185-mewDocDoc
08-12667-mew       17210-10
                         Filed Filed 11/17/20
                               11/15/18         Entered
                                           Entered      11/17/20
                                                   11/15/18      23:49:27
                                                            12:50:16   Main Exhibit
                                                                            DocumentJ
                                Decision   Pg 14 of
                                       Pg 14 of 17  17



 signed voluntarily and because the agreement was clear and unequivocal. The very fact

 that the state court relied on the decision in the Stern v. Starr decision belies any

 contention that the state court allegedly was finding that the Settlement Agreement was

 purely in consideration of post-bankruptcy claims. If that had been the case, then Stern v.

 Starr would not even have been relevant.

        The Court recognizes that the state court has the power to make a ruling as to

 whether the conduct at issue was pre-petition or post-petition. If the state court had

 actually made such a decision, I would gladly have accorded deference to it. But proper

 “deference” to a state court must be based on what the state court has actually done.

 It is my duty to enforce the discharge and the injunction set forth in section 524(c). In

 carrying out that duty I cannot ignore the actual arguments that were made to the state

 court, which were made in violation of the discharge injunction as noted above. Nor can

 I ignore the actual ground for decision that was announced by the state court, which held

 that the obligations in the Settlement Agreement could be enforced, notwithstanding the

 discharge, just because the agreement was clear and had post-dated the bankruptcy filing

 and without regard to whether the agreement complied with section 524(c). The

 discharge and the injunction would mean little if I were required to blind myself to what

 actually happened, and to indulge in the pure fiction that the state court’s decision was

 somehow based on newly conjured-up theories that were never presented to the state

 court and on which the state court did not rule.

        Finally, when the Court made reference to the requirements of section 524(c) at

 oral argument, Alcobi’s counsel responded that the state court had rejected the Debtor’s

 separate contention that there was a lack of consideration for the Settlement Agreement.



                                                    14
   20-01185-mewDocDoc
08-12667-mew       17210-10
                         Filed Filed 11/17/20
                               11/15/18         Entered
                                           Entered      11/17/20
                                                   11/15/18      23:49:27
                                                            12:50:16   Main Exhibit
                                                                            DocumentJ
                                Decision   Pg 15 of
                                       Pg 15 of 17  17



 This argument misses the point. I am not revisiting the state court’s ruling as to whether

 there was any consideration for the agreement. However, Section 524(c) provides that if

 that consideration was “in whole or part” based on pre-bankruptcy obligations, the

 agreement may not be enforced, and the discharge injunction applies. Alcobi argued that

 the agreement was enforceable even if it related to discharged obligations, and the state

 court so held. Those actions violated the discharge.

        The Rooker-Feldman doctrine requires deference to state court decisions, but it is

 well-settled that the doctrine does not apply where actions have been taken in violation of

 the discharge injunction and where a judgment is made void by the terms of federal

 bankruptcy law. Pavelich v. McCormick, Barstow, Sheppard, Wayte & Carruth LLP (In

 re Pavelich), 229 B.R. 777, 781 (9th Cir. 1999), In re Dabrowski, 257 B.R. 394, 406

 (Bankr. S.D.N.Y. 2001), In re Cruz, 254 B.R. at 812. The judgment entered by the state

 court was entered in response to contentions (and on the theory) that the Settlement

 Agreement was enforceable, despite the discharge of debts, just because the Settlement

 Agreement was entered after the date of the bankruptcy filing, and in that respect the

 judgment is void.

        The Debtor has also asked me to declare that the Settlement Agreement itself is

 void and unenforceable. The agreement plainly is void and unenforceable if it was made

 in whole or even in part in consideration of pre-bankruptcy events and obligations.

 However, Alcobi may pursue, in the state court, his alternative theory that the Settlement

 Agreement was made solely in consideration of post-bankruptcy conduct, if he believes

 there are facts to support that contention. The state court has jurisdiction to decide

 whether the agreement was entirely in consideration of post-bankruptcy events, and I will



                                                  15
   20-01185-mewDocDoc
08-12667-mew       17210-10
                         Filed Filed 11/17/20
                               11/15/18         Entered
                                           Entered      11/17/20
                                                   11/15/18      23:49:27
                                                            12:50:16   Main Exhibit
                                                                            DocumentJ
                                Decision   Pg 16 of
                                       Pg 16 of 17  17



 not interfere with its jurisdiction to do so. To be clear, however: under the plain terms of

 section 524(c) the Settlement Agreement would not be enforceable against the Debtor if

 it was made “in whole or in part” in consideration of pre-bankruptcy obligations. Any

 obligation that is based on agreements that were made or on events that took place prior

 to the Debtor’s July 2008 bankruptcy filing is a discharged obligation. The discharge

 injunction therefore prevents enforcement of the agreement unless Alcobi proves that the

 Settlement Agreement was entered solely – not just mostly, but entirely – on the basis of

 events that occurred after the Debtor’s bankruptcy filing in July 2008 and in

 consideration of claims that arose entirely from those post-bankruptcy events and not

 from earlier events.

        The Debtor has also asked me to undo certain actions taken by other parties in

 reliance on the Settlement Agreement, and certain transfers of property made by other

 parties. I decline to do so. The discharge and injunction protect the Debtor himself. The

 validity of actions taken by other parties, and whatever defenses or arguments they may

 have under state law, are for the state courts to decide.

                                         Conclusion

        For the foregoing reasons, the Debtor’s motion is granted to the extent of

 declaring that the state court judgment, dated March 10, 2017, and any modified

 judgment that incorporates an award of attorneys’ fees and expenses, is void and

 unenforceable. The Settlement Agreement is not enforceable if it was made in whole or

 in part in consideration of events and obligations that occurred prior to the Debtor’s

 bankruptcy filing in July 2008. However, Alcobi may pursue, in the state court, his

 contentions that pre-bankruptcy events and obligations had nothing to do with the



                                                  16
   20-01185-mewDocDoc
08-12667-mew       17210-10
                         Filed Filed 11/17/20
                               11/15/18         Entered
                                           Entered      11/17/20
                                                   11/15/18      23:49:27
                                                            12:50:16   Main Exhibit
                                                                            DocumentJ
                                Decision   Pg 17 of
                                       Pg 17 of 17  17



 Settlement Agreement, and that the Settlement Agreement was based solely on events

 that post-dated the Debtor’s bankruptcy filing in July 2008 and in consideration of claims

 that arose entirely from those post-bankruptcy events, and not from earlier events. The

 Debtor’s request that the Court undo other actions taken by other parties, or obligations

 incurred by other parties, is denied, without prejudice to further proceedings in the state

 court to determine the effect (if any) of the rulings set forth herein on those other parties.

 A separate Order will be entered to reflect these rulings.

 Dated: New York, New York
        November 15, 2018


                                                s/Michael E. Wiles
                                                UNITED STATES BANKRUPTCY JUDGE




                                                   17
